Citation Nr: 0105936	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  95-12 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

Entitlement to payment or reimbursement for the cost of non-
VA medical care rendered on August 31, 1998, and not 
previously authorized by VA.

Service connection for a heart disability, bilateral knee 
disorder, bursitis of the hips, sacroiliac dysfunction and 
unstable pelvis, hearing loss, allergies, alopecia and 
pulmonary stenosis; other disabilities at issue to be 
determined.

Increased ratings for migraine headaches, currently rated as 
50 percent disabling; asthma, currently rated as 30 percent 
disabling; a bilateral ankle disorder, currently rated 10 
percent disabling; temporomandibular articular disorder, 
currently rated 10 percent disabling; and 
pyelonephritis/cystitis/kidney disorder, diverticulitis with 
spastic colon, anemia and fibrocystic breast disease, each 
rated as noncompensable (0 percent); other disabilities at 
issue to be determined.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1967 to April 1970 and from July 1983 to October 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1992, and subsequent rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington.  Also on appeal is a 
March 1999 decision of the VA Medical Center in Walla Walla, 
Washington which denied reimbursement for the cost of non-VA 
medical services rendered on August 31, 1998.


REMAND

In October 1999, the appellant submitted a VA Form 9, Appeal 
to Board of Veterans' Appeals, along with additional evidence 
and argument to support her claim for payment or 
reimbursement of medical expenses not previously authorized 
by VA.  She also requested a hearing before a Member of the 
Board at the RO.  As noted above, this appeal involves 
multiples issues on appeal from the RO.  It is unclear 
whether the appellant wishes to provide testimony on only one 
or more of the issues on appeal.  As such, the appellant 
should be scheduled for a personal hearing before a member of 
the Board in Seattle.  See 38 C.F.R. § 20.700 (2000).  

Due to the number of the issues apparently on appeal, and the 
possibility that other issues may or may not actually be in 
appellate status, the Board defers identification of all 
issues to a determination by the Board Member conducting the 
hearing.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule a hearing before a 
Member of the Board at the RO, or obtain 
documentation from the veteran to the 
effect that she no longer wishes such a 
hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


